Citation Nr: 1134568	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO. 09-48 766	)	DATE
	)
	)


THE ISSUE


Whether there was clear and unmistakable error (CUE) in the Board of Veterans' Appeals (Board) decision issued on September 15, 1987, that denied entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Moving party represented by: Lewis C. Fichera, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The moving party had active service from May 1964 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) as an original action on the motion of the Veteran, received in November 2009, in which he alleges CUE in a September 15, 1987, Board decision, which denied service connection for a psychiatric disorder.


FINDINGS OF FACT

1. In a September 1987 decision, the Board denied service connection for an acquired psychiatric disorder.

2. In September 1987, the record contained no clinical evidence that the moving party had experienced any psychiatric symptoms during active military service or until 1972, three years after his discharge from active duty.

3. The September 1987 Board decision was predicated on a VA medical examination.

4. The September 1987 Board decision contained weighing of the credibility and probative value of evidence then of record.

4. The correct facts were before the Board at the time of the decision, the existing law was correctly applied, and there was no error that would have resulted in a different outcome to the September 1987 decision.


CONCLUSION OF LAW

The September 1987 Board decision denying entitlement to service connection for an acquired psychiatric disorder was not clearly and unmistakably erroneous. 38 U.S.C. §§ 105(a), 310 (1987); 38 C.F.R. §§ 3.303 (1987); 38 U.S.C.A. 
§§ 7104(b), 7111(a) (West 2002); 38 C.F.R. §§ 20.1403 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duties To Assist and Notify

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), became effective on November 9, 2000. Implementing regulations were created and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010). The VCAA redefined VA's duty to assist a veteran in the development of a claim. However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of clear and unmistakable error in prior final Board decisions. Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

CUE

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error. Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement. Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling. 38 C.F.R. § 20.1404(b) (2010).

CUE is defined as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made. 38 C.F.R. § 20.1403(b)(1). To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. 38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. (2) The Secretary's failure to fulfill the duty to assist. (3) A disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d). CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the Court has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such error "must be based on the record and the law that existed at the time of the prior . . . decision." Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992). Subsequently developed evidence may not be considered in determining whether error existed in the prior decision. Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE. Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). Moreover, the error must be one that would have manifestly changed the outcome at the time that it was made. Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993). "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error." Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE. 38 C.F.R. § 20.1411(a).

In November 2009, the moving party, through his attorney, set forth specific detail as to why the September 1987 Board decision contained CUE. Essentially, the moving party contends that the Board failed to correctly apply the regulations with regard to reopening a claim due to the submission of new and material evidence. 


The moving party noted that 38 C.F.R. § 3.156(a) specifically stated :

New and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 

The movant cites three medical opinions that had been obtained from the Veteran's private physician, C. Cimillo, M.D., who described the Veteran's disorder and its relationship to his period of service. Dr. Cimillo indicated that the Veteran's paranoid schizophrenia disorder had its origins in service. It was indicated that this opinion was new and was material to the issue of service connection for paranoid schizophrenia. The moving party argues that as Dr. Cimillo's opinion had a direct bearing on the etiology of the Veteran's schizophrenia, this evidence was exactly the type of evidence that § 3.156(a) contemplated. It was noted that the Veteran's claim for paranoid schizophrenia should have been reopened on the basis of this opinion because it was so significant as to the issue of service connection. 

However, close examination of the Board's September 1987 Board decision reveals that the Board conducted a de facto reopening and denial on the merits of the claim as opposed to a denial on the basis that new and material had not been received. See Guimond v. Brown, 6 Vet. App. 69 (1993); Falzone v. Brown, 8 Vet. App 398 (1995). 

Firstly, under the law in effect in September 1987, both the ROs and the Board were not obligated to provide the detailed statement of reasons and bases that is now a requirement of the law. See Natali v. Principi, 375 F.3d 1375 (Fed.Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (in whole, because the law prior to the enactment of the Veterans' Benefits Amendments of 1989 did not require the RO to set forth in detail the factual bases for its decisions; nor provide in depth discussion of applicable law, the failure to do so was not clear and unmistakable legal error at the time of such decisions, and the rating board was presumed to have made the requisite findings under a presumption of validity).

On page 3 of the decision, the Board indicated that the Veteran had reopened his claim. The Board observed that the Veteran had submitted a July 1973 outpatient treatment record which showed that the Veteran was seen with complaints of visual and auditory hallucinations, with a diagnosis of paranoid schizophrenia being rendered at that time. The Board then noted that the Veteran had submitted three different letters from his private physician, Dr. Cimillo, who had been treating the Veteran since December 1979; that the Veteran had hospitalizations in 1972, over approximately five years post-service; that the Veteran related in-service symptoms, and, in that context, Dr. Cimillo believed the Veteran "had paranoid schizophrenia." In other words, the Board noted Dr. Cimillo's first observation of in-service symptoms followed by Dr. Cimillo's diagnosis. 

The September 1987 Board decision noted the results of the June 1986 VA examination, which resulted in a diagnosis of chronic undifferentiated schizophrenia. Whatever language may have been used by the Board, or indeed the RO, the conduct of a VA examination is a critical component of the duty to assist and is one of the likely results of reopening a claim. 

Furthermore, as demonstrated on page 5 of the decision, it is clear that the Board reviewed all of the evidence it actually had in its possession. It noted that apart from a lack of diagnosis of PTSD, an acquired psychiatric disorder was first objectively shown a number of years after service, and that although the Veteran related that he had depression and auditory hallucinations while in service, these assertions were not corroborated by clinical evidence. 

As discussed above, a determination of whether or not the September 1987 Board decision contains CUE must be based on the laws and regulations in effect at that time. There have been little or no substantive changes between the relevant laws and regulations in effect in 1987 and those currently in effect.

The applicable laws and regulations state that service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 310 (1987); 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (1987); 38 C.F.R. § 3.303 (2010).

In addition to the factors noted above, the Board clearly conducted a comprehensive merits review of the moving party's claim. The evidence cited by the September 1987 Board decision included the Veteran's service treatment records. These records show no complaints, treatment, or findings referable to a psychiatric disorder. On an August 1972 reenlistment report of medical history, the Veteran reported that his health was very good. He checked the "no" boxes when asked if he had or had ever had depression or excessive worry; nervous trouble of any sort; frequent trouble sleeping; or loss of memory or amnesia. In the "notes" section of the report, "no significant abnormalities" was written. On an August 1972 re-enlistment examination, normal psychiatric findings were reported. 

Clinical records of evidence at the time of the September 1987 decision demonstrate that the Veteran was diagnosed as having a paranoid personality disorder in January 1974. The precipitating factor was his having assaulted his father the previous evening. A diagnosis of paranoid schizophrenia was rendered in January 1975. 

In a January 1976 VA hospitalization, the Veteran was diagnosed as having paranoid schizophrenia. It was noted that he had been ruminating about the past, specifically the injustice of his company for not letting him get back to work and he blamed this and this alone for his problems. It was observed that since 1969 he had been obsessed about a lawsuit with the Transport of New Jersey for not giving him compensation, etc., with him speaking as though the events had only recently happened. 

As noted above, the Board also considered the three reports of Dr. Cimillo, including the Veteran's reports of having had depression and anxiety in service which he claimed served as the basis for his paranoid schizophrenia as well as the testimony of the Veteran at his April 1987 hearing.

The Board also considered the findings made by the July 1986 VA examiner, who, like Dr. Cimillo, noted that the Veteran had had documented psychiatric symptoms since 1972. The VA examiner noted that the Veteran had reported experiencing intermittent auditory hallucinations and ideas of persecution and reference since 1970, which is more than one year after his separation from service. While the examiner did not render an opinion as to whether the Veteran's diagnosed schizophrenia was related to service, such inaction is at most a failure of a duty to assist, which cannot serve as a basis for CUE. Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused an incomplete record but not an incorrect record).

After a review of the September 1987 Board decision, the evidence considered by that decision and the arguments raised by the Veteran through his attorney, the Board does not find that it contains CUE.

In light of the September 1987 record, there is nothing that compels the conclusion that the correct facts were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied. The Veteran's claim was clearly subject to a de facto reopening and essentially decided on the merits. 

Furthermore, the report from Dr. Cimillo relating the Veteran's paranoid schizophrenia to his period of service was only one item of evidence that had to be evaluated in relation to the rest of the evidence. The Board notes that a review of the evidence considered in September 1987 shows that it was all reported correctly, and there is no indication of any evidence that was contained in the claims folder at that time that was ignored. In addition, as referenced above, the Board was not obligated in September 1987 to provide as full a statement of reasons and bases as it is now. 



ORDER

The motion to revise or reverse the Board's September 1987 decision on the basis of CUE is denied.




            ____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



